DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
A.	‘130 Div Application	5
B.	‘558 Div Application	7
C.	Summary	8
III. Continued Examination Under 37 CFR 1.114	8
IV. Pertinent Prosecution History	9
V. Claim Status	10
VI. Claim Interpretation	11
A.	Lexicographic Definitions	11
B.	35 U.S.C. § 112 6th Paragraph	11
VII. Claim Rejections - 35 USC § 112	12
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	12
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	14
VIII. Claim Rejections – 35 USC § 102	16
A.	Claims 1, 7, 10, 11, 19 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 	17
IX. Claim Rejections – 35 U.S.C. § 103	20
A.	Claims 2, 14, 16 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”).	21
B.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”) as applied to claims 2, 14, 16 and 22 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”).	27
C.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”).	28
D.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”).	30
E.	Claims 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Abe et al. (U.S. International Publication No. WO 00/27169 (“Abe’169”).	31
X. Response to Arguments	37
A.	Priority	37
B.	35 U.S.C. § 112, First Paragraph, Rejections	38
i.	Claim 1 - Substrate	38
C.	35 U.S.C. § 112, Second and Fourth Paragraph, Rejections	39
i.	Claim 1 –Second Transparent Layer and “only one kind of metallic element”	39
D.	Rejections under 35 U.S.C. §§ 102/103	39
XI. Conclusion	40


























Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant filed the instant continuation application 16/254,342 (“‘342 Continuation Application”) on 22 January 2019 which is a continuation of U.S. Application No. 14/100,999 (“‘999 CIP Application”), filed on 09 December 2013, now U.S. Patent No. 10/224,455 (“‘455 Patent”), issued 05 March 2019, which is a continuation in part of U.S. Application No. 13/730,130 (“‘130 Div Application"), filed 28 December 2012, now U.S. Patent No. 8,932,885 (“‘885 Patent”), issued 13 January 2015, which is a divisional of U.S. Application No. 13/114,384 (“‘384 Con Application"), filed 24 May 2011, now U.S. Patent No. 8,344,353 (“‘353 Patent”), issued 01 January 2013, which is a continuation of Reissue Application No. 11/724,310 (“‘310 Reissue Application"), filed 15 March 2007, now Reissue Patent No. 42422 (“‘422 RE Patent”), issued 07 June 2011, for U.S. Application No. 09/683,959 (“‘959 Application"), filed 06 March 2002, now U.S. Patent No.6,867,426 (“‘426 Patent”), issued 15 March 2005, and which claims foreign priority to Taiwan Patent Application No. 090115871, filed 27 June 2001 (“TWPA ‘871”).
In addition, the Examiner finds that ‘999 CIP Application (“‘999 CIP/DIV Application”), filed on 09 December 2013, now the ‘455 Patent is also a divisional of U.S. Application No. 12/717,558 (“‘558 Div Application"), filed 04 March 2010, now U.S. Patent No. 8,602,832 (“‘832 Patent”), issued 10 December 2013, which is a divisional of U.S. Application No. 11/626,742 (“‘742 Application"), filed 24 January 2007, now abandoned, and which claims foreign priority to Taiwan Patent Application No. 95103659, filed 27 January 2006 (“TWPA ‘659”).
‘130 Div Application
First, the Examiner finds that the instant ‘342 Continuation Application is clearly not a reissue application. There is nothing in the ‘342 Continuation Application that indicates this to be a reissue application, and everything instead indicates this is a regular utility application. The instant ‘342 Continuation Application is also a continuation of a continuation-in-part (CIP), which by definition includes new matter, and a reissue application is barred by 35 U.S.C. 251 from including new matter. The ‘342 Continuation Application is therefore an application that is not itself a reissue application, but claims domestic priority to a reissue application. 1  This is acceptable under In re Bauman, 683 F.2d 405 (CCPA 1982). However, since the instant ‘342 Continuation Application is not a reissue application, 35 U.S.C. 100(i)(2) is not applicable and the effective filing date does not extend back to the original patent (i.e., the ‘426 Patent) on that basis.
Next, it is clear that the instant ‘342 Continuation Application cannot properly claim any domestic priority benefit to the ‘959 Application. As noted, the instant ‘342 Continuation Application gains no benefit from reissue as it is not a reissue application. Furthermore the instant ‘342 Continuation Application gains no benefit from 35 U.S.C. 120 because the co-pendency requirement is not met—the instant ‘342 Continuation Application was not co-pending with the ‘959 Application. In addition, the Examiner finds that the ‘310 Reissue Application did not gain the benefit of any other application via 35 U.S.C. 120 and therefore is not “an application similarly entitled to the benefit of the filing date of the first application” under section 120. No priority chain via section 120 may extend through to the ‘310 Reissue Application because it was not co-pending with any of the prior applications under discussion herein.
Finally, The Examiner finds that it is clear that the instant ‘342 Continuation Application cannot properly claim priority to any of the foreign applications from the ‘130 Div Application continuity chain. The instant ‘342 Continuation Application was not filed within twelve months of the foreign applications, and, as noted, the present application is not entitled to claim the benefit under 35 U.S.C. 120 of the ‘959 Application. Thus, neither of the provisions of 37 CFR 1.55(b) can be met, nor can any right to priority be present based on some combination of 35 U.S.C. 119 and 120.
Thus, procedurally, and with respect to the ‘130 Div Application continuity chain, the instant ‘342 Continuation Application can at best gain the benefit under 35 U.S.C. 120 of its great-great-grand parent application, the ‘310 Reissue Application, which is 15 March 2007. 

‘558 Div Application
First, it is clear that the instant ‘342 Continuation Application can properly claim domestic priority benefit to the ‘742 Application. Specifically, the instant ‘342 Continuation Application gains benefit from 35 U.S.C. 120 because the co-pendency requirement is met—the instant ‘342 Continuation Application was co-pending with the ‘999 CIP/DIV Application; the ‘999 CIP/DIV Application was co-pending with the ‘558 Div Application; and the ‘558 Div Application was co-pending with the ‘742 Application. Therefore, the instant ‘342 Continuation Application did gain the benefit of other applications via 35 U.S.C. 120 and therefore is “an application similarly entitled to the benefit of the filing date of the first application” under section 120.
Finally, it is clear that the instant ‘342 Continuation Application can properly claim priority to the foreign application (i.e., Taiwan Application No. TW95103659 (“TW ‘659 Application”) from the ‘558 Div Application continuity chain. While the instant ‘342 Continuation Application was not filed within twelve months of the foreign applications, the instant ‘342 Continuation Application is entitled to claim the benefit under 35 U.S.C. 120 of the ‘742 Application. Thus, the second provision of 37 CFR 1.55(b) can be met, and any right to priority can be present based on some combination of 35 U.S.C. 119 and 120.
Thus, procedurally, this instant ‘342 Continuation Application can gain the benefit under some combination of 35 U.S.C. 119 and 120 to the TW ‘659 Application.

Summary
As set forth above, and with respect to the ‘130 Div Application continuity chain, the claims of instant ‘342 Continuation Application at best gain the benefit under 35 U.S.C. 120 of the ‘310 Reissue Application. (See § II.A supra). 
In addition, and with respect to the ‘558 Div Application continuity chain, the claims of instant ‘342 Continuation Application can also gain the benefit under some combination of 35 U.S.C. 119 and 120 of the ‘742 Application. (See § II.B supra). Therefore, the Examiner finds that the instant ‘342 Continuation Application has a foreign priority date of 27 January 2006, the filing date of the TW ‘659 Application
Thus, the Examiner concludes that, for examination purposes, the instant ‘342 Continuation Application has a foreign priority date of 27 January 2006 and an earlier effective U.S. filing date of the ‘742 Application, i.e. 24 January 2007 since the U.S. effective filing date of the ‘742 Application is earlier than that of the ‘310 Reissue Application, (i.e., 15 March 2007). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 February 2022 has been entered.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘342 Continuation Application on 22 January 2019. On 22 January 2019, Applicant’s filing included an Application Data Sheet (“Jan 2019 ADS”), Oath/Declaration, and all requirements for examination/prosecution of a normal continuation application (i.e., Abstract, Specification (“Jan 2019 Specification”), Drawings (“Jan 2019 Drawings”) and Claims (“Jan 2019 Claims”)). 
The Office issued a non-Final Office action on 21 June 2021 (“June 2021 Non-Final Office Action”). In particular, the June 2021 Non-Final Office Action provided rejections for claim 1-20 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112, 251 and Obvious Double Patenting. 2
On 20 September 2021, Applicant filed a Response and “Amendment” under 37 CFR 1.114. (“Sept 2021 Applicant Response”). The Sept 2021 Applicant Response contained: “Remarks”, two Terminal Disclaimers (“Sept 2021 TDs”) and “Amendments to the Claims” (“Sept 2021 Claim Amendment”) including: once amended original claims 1, 6, 9, 10, 12-14, 18 and 19; and original claims 2-5, 7, 11, 15-17 and 20; and canceled original claim 8.
On 21 September 2021, Applicant filed a Supplemental Response under 37 CFR 1.114. (“Sept 2021 Supplemental Applicant Response”). The Sept 2021 Supplemental Applicant Response provided a Terminal Disclaimer (Sept 2021 Supplemental TD) correcting one of the terminally disclaimed patents numbers (i.e., 8,344,453 to 8,344,353).3
The Office issued a Final Office action on 02 November 2021 (“Nov 2021 Non-Final Office Action”). In particular, the Nov 2021 Non-Final Office Action provided rejections for claims 1-20 under 35 U.S.C. 112(a), 112(b), 102(a)(1), 103, respectively.
On 28 February 2022, Applicant filed a Response and “Amendment under 37 CFR 1.116.” (“Feb 2022 Applicant Response”). The Feb 2022 Applicant Response contained: “Remarks”, and “Amendments to the Claims” (“Feb 2022 Claim Amendment”). The Feb 2022 Claim Amendment provided: currently twice amended claims 1, 10; currently amended claims 2, 7, 14, 16, 17 and 20; previously amended claim 13; original claims 11 and 15; new currently twice amended 18, new and currently amended claim 19, new claims 21 and 22; and canceled claims 3-6, 8, 9 and 12.

Claim Status
The Examiner finds that the claim status in the instant ‘342 Continuation Application is as follows:
Claim(s) 1 and 10				(Original and twice amended)
Claim(s) 2, 7, 14, 16, 17 and 20		(Original and currently once amended)
Claim(s) 13					(Original and previously once amended)
Claim(s) 11 and 15				(Original)
Claim(s)  18					(New and currently twice amended)
Claim(s)  19					(New and currently amended)
Claim(s) 21 and 22				(New)
Claim(s) 3-6, 8, 9 and 12			(Original and canceled)

Thus, the Examiner concludes that claims 1, 2, 7, 10, 11 and 13-22 are pending (“Pending Claims”) in the instant ‘342 Continuation Application. Claims 1, 2, 7, 10, 11 and 13-22 are examined (“Examined Claims”).

Claim Interpretation
Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. (See MPEP § 2111.01(IV)). After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision. Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his/her own lexicographer. See MPEP §2111.01 IV.

35 U.S.C. § 112 6th Paragraph
A second exception to giving words in the claims their ordinary and customary meaning is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.
The Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e., a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP §2181. Because the Examined Claims fail Prong (A) as set forth in MPEP § 2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).


Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to the limitation of claim 18, the Examiner finds that recitation to:
wherein the transparent conductive layer comprises the-silicone

(Feb 2022 Claim Amendment, claim 18; emphasis added) is insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘342 Continuation Application sufficiently describes the light emitting device 200 invention includes a transparent adhesive layer 220 on the transparent substrate 210, and a first transparent conductive layer 230 on the transparent adhesive layer 220. (See Abstract; Jan 2019 Specification at p.4, ll.17-22; see figures 2A-2C). The Examiner further finds that the first transparent conductive layer 230 “can be made of material including but not limited to indium tin oxide, cadmium tin oxide, zinc oxide, and zinc tin oxide.” (Jan 2019 Specification at p.4, ll.24-27). In addition, the ‘342 Continuation Application sufficiently discloses the transparent adhesive layer 220 “can have a material including but not limited to spin-on glasses, silicone, Benzocyclobutene (BCB), Epoxy, polyimide, and Perfluorocyclobutane(PFCB).” (Id. at p.4, ll.21-24). While one of ordinary skill in the art would recognize that the transparent adhesive layer can have a material including silicone, the Examiner finds that the ‘342 Continuation Application does not disclose the same for the transparent conductive layer.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a light emitting device and method of forming the same that comprises the transparent conductive layer comprising the-silicone.
Claims 2, 7, 10, 11 and 13-22 are similarly rejected based on their dependency from independent claim 1, respectively.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, 10, 11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation of claim 1, the Examiner finds that claim 1 recites
[a] light-emitting device, comprising:

(1)	an epitaxial structure comprising an light emitting layer;

a transparent conductive layer, arranged between the epitaxial structure and the transparent substrate, and comprising a widest width larger than that of the epitaxial structure; and

a first electrode arranged on the transparent conductive layer without directly contacting the epitaxial structure.

(Feb 2022 Claim Amendment, claim 1; emphasis added). The Examiner finds it unclear and indefinite to what exactly the “transparent conductive layer” entails. In examination of the ‘342 Continuation Application, the Examiner finds sufficient disclosure describing how the light emitting device 200 invention includes a transparent adhesive layer 220 on the transparent substrate 210, and a first transparent conductive layer 230 on the transparent adhesive layer 220. (See Abstract; Jan 2019 Specification at p.4, ll.17-22; see Figures 2A-2C). The Examiner further finds disclosure in the ‘342 Continuation Application to multiple embodiments of “the present invention provid[ing] a light-emitting device including a transparent substrate, a transparent adhesive layer on the transparent substrate, a multi-layer epitaxial structure on the transparent adhesive layer…” with no mention of the first transparent conductive layer. (Jan 2019 Specification at p.2, l4-14; 21-23; p.3, ll.13-16; see Figure2A-2C). Therefore, the Examiner finds it unclear to whether the transparent conductive layer is the first transparent conductive layer 230 or the transparent adhesive layer 220. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.
In this light and to advance prosecution by providing art rejections infra, the Examiner construes “a transparent conductive layer, arranged between the epitaxial structure and the transparent substrate …” as being first transparent conductive layer 230 metal oxide layer
since the first transparent conductive layer 230 has the descriptive term “conductive” to describe the layer whereas as the transparent adhesive layer 220 does not. The claims will be examined as such.

Claims 1, 2, 7, 10, 11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
With respect to the limitations of claim 1, the omitted elements are: the transparent adhesive layer 220 and first transparent conductive layer 230 combination and arrangement thereof between the epitaxial structure and transparent substrate. Specifically, as evidenced by the initial Jan 2019 Claims filed by Applicant, independent claim 1 requires “a first transparent layer, directly connected to the substrate and comprising a widest width smaller than that of the substrate and larger than that of the epitaxial structure;” “a second transparent layer, made of oxygen and only one metallic element, arranged between the first transparent layer and the epitaxial structure;” and “wherein the second transparent layer and the substrate have outmost sidewalls which are not coplanar with each other.” (Jan 2019 Claims at claim 1). All of these elements are found in Figures 2A-2C and the description thereof at least at p.3, ll.23-24; p.4, l.4 – p.6, l.15 are essential elements that are required by Applicant and necessary to practice the invention as disclosed,
Thus, as such, the Examiner concludes that claim 1 is missing the requirement of the transparent adhesive layer and first transparent conductive layer combination and arrangement thereof between the epitaxial structure and transparent substrate.
Claims 2, 7, 10, 11 and 13-22 are similarly rejected based on their dependency from independent claim 1.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 1, 7, 10, 11, 19 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”). 4
With respect to the limitations of claim 1, Hsieh’981 discloses
[a] light-emitting device, comprising:

The Examiner finds that Hsieh’981 discloses a light emitting diode 1, 8 and method of manufacturing the light emitting diode. (Hsieh’981 at Title; Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
an epitaxial structure comprising an light emitting layer;

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having an epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) comprising an explicit multiple quantum well (MCW) layer 14, 816 that emits light. (Id.)
a transparent conductive layer, arranged between the epitaxial structure and the transparent substrate, and comprising a widest width larger than that of the epitaxial structure; and

As set forth supra, the Examiner finds that the recited transparent conductive layer structure is indefinite. (See § VII.B, supra). Subsequently, and as set forth supra, the Examiner construes a transparent conductive layer as being a first transparent conductive layer metal oxide layer
From this perspective, the Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a transparent indium tin oxide (ITO) amorphous interface layer 11, 811 being arranged between the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) and the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8). In addition, the Examiner finds that the transparent indium tin oxide (ITO) amorphous interface layer 11, 811 has a widest width larger than that of the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817). (Id. emphasis on Figures 1, 8).
a first electrode arranged on the transparent conductive layer without directly contacting the epitaxial structure.

As set forth supra, the Examiner finds that the recited transparent conductive layer structure is indefinite. (See § VII.B, supra). Subsequently, and as set forth supra, the Examiner construes a transparent conductive layer as being a first transparent conductive layer metal oxide layer
From this perspective, the Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a second electrode 20, 820 being arranged on the transparent ITO amorphous interface layer 11 in which the transparent ITO amorphous interface layer 11 does not directly contact the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817). (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; see Figures 1-3, 8).

With respect to the limitations of claim 7, Hsieh’981 discloses
wherein the substrate comprises a non-semiconductor material.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 being either a sapphire transparent substrate 10 or glass 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8)

With respect to the limitations of claim 10, Hsieh’981 discloses
wherein the epitaxial structure and the first electrode are arranged on a same side of the transparent conductive layer.

As set forth supra, the Examiner finds that the recited transparent conductive layer structure is indefinite. (See § VII.B, supra). Subsequently, and as set forth supra, the Examiner construes a transparent conductive layer as being a first transparent conductive layer metal oxide layer
From this perspective, the Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) and the second electrode 20, 820 being arranged on the same side of the transparent ITO amorphous interface layer 11. (Hsieh’981 at ¶¶ 0019-0020, 0023; see Figures 1-3, 8; emphasis on Figures 1, 8).

With respect to the limitations of claim 11, Hsieh’981 discloses
further comprising a second electrode arranged on the epitaxial structure.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a first electrode 19, 819 being arranged on the MCW layer 14, 816. (Hsieh’981 at ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).

With respect to the limitations of claim 19, Hsieh’981 discloses
further comprising a trench between the first electrode and the light emitting layer.

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a trench arranged between the second electrode 20, 820 and the MCW layer 14, 816. (Hsieh’981 at ¶¶ 0009, 0019-0020, 0023; see Figures 1, 8).

With respect to the limitations of claim 21, Hsieh’981 discloses
wherein the epitaxial structure comprises multi-layer epitaxial structure .

The Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having an epitaxial structure (combination layer 12-16, 18 or combination layer 814-817) comprising an explicit multiple quantum well (MCW) layer 14, 816 that emits light. (Id. at  ¶¶ 0019-0020, 0023; see Figures 1-3, 8)


Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 2, 14, 16 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”).
With respect to the limitations of claim 2, and 
wherein the substrate comprises an inclined side surface.

The Examiner finds that Hsieh’981 discloses all the limitations, as previously set forth, except for specifically calling for the substrate comprising an inclined side surface. However, a light emitting device comprising an inclined side surface is known in the art. The Examiner finds that Baur’488, for example, teaches the radiation-emitting chip having a specifically designed substrate 14 to provide increased luminous efficiency. (Baur’488 at c.4, ll.39-43; c.5, ll.46-54; c.6, ll.5-8; see Figures 5). The Examiner finds that Baur’488 specifically teaches the designed substrate 14 having inclined angles and varying them to change the radiation-emitting efficiency. (Id. at c.4, ll.27-39; c.5, ll.56-58, 61-64; see Figures 5, 9).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a substrate comprising an inclined side surface as described in Baur’488 in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide a substrate comprising an inclined side surface, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a substrate comprising an inclined side surface in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a substrate comprising an inclined side surface in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981 indicates that a light emitting device having a substrate with a top surface being larger than the area of the light emitting layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a substrate comprising an inclined side surface proves that the implementation is both successful and entirely predictable. In Hsieh’981, a light emitting device modified according to Baur’488 would be capable of incorporating a substrate comprising an inclined side surface to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate comprising an inclined side surface) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a substrate comprising an inclined side surface in Hsieh’981 would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claims 14, 16 and 22, and 
further comprising a reflective layer associated with the transparent substrate and having a width greater than the epitaxial structure (claim 14); 

further comprising a reflective layer arranged under the light emitting layer (claim 16); and 

further comprising a reflective layer associated with the transparent substrate, wherein the reflective layer has a portion not covered by the epitaxial structure in a top view (claim 22)

The Examiner finds that Hsieh’981 discloses all the limitations, as previously set forth, except for specifically calling for a reflective layer being: associated with the transparent substrate and having a width greater than the epitaxial structure; arranged under the light emitting layer; and having a portion not covered by the epitaxial structure in a top view.
However, a light emitting device comprising a reflective layer being: associated with the transparent substrate and having a width greater than the epitaxial structure; arranged under the light emitting layer; and having a portion not covered by the epitaxial structure in a top view is known in the art. The Examiner that Baur’488, for example teaches a radiation-emitting chip having a substrate (i.e., 14) with a mirror layer 6 placed along the base area 5 of the coupling out window 14 under the photon-emitting active region 8. (Baur’488 at c.1, ll.50-53, 60-63; c.3, ll.35-49, 53-56; c.4, ll.10-12; c.5, ll.46-54; see Figure 5). The Examiner finds that Baur’488 further teaches the width of the mirror layer being greater than the width of the light emitting layer and a portion of the reflective layer not being covered by the epitaxial structure in a top view. (Id. at c.1, ll.50-53, 60-63; see Figure 5).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer as described in Baur’488 in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer, since it provides a mechanism to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction. (Id. at c.4, ll.27-38; c.5, ll.46-58). In other words, such a modification would have provided a light emitting device that successfully emits more photons/radiation, thereby increasing the luminous efficiency of the light emitting device. (Id. at c.6, ll.5-8).
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in order to increase the luminous efficiency of the light emitting device.

(2)  A finding that the prior art (Baur’488) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Baur’488 light emitting device utilizes a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in order to concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981 indicates that a light emitting device having a substrate with a base surface being larger than the area of the active layer and Baur’488 teaches a manner for improving this, the results would be predictable. In other words, the Baur’488 successful implementation or providing a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer proves that the implementation is both successful and entirely predictable. In Hsieh’981, a light emitting device modified according to Baur’488 would be capable of incorporating a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer to carry out the function of concentrate photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, as evidenced by the success in the Baur’488 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Baur’488. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction including a mirror layer placed under the active region and along the base area of the substrate with a width greater than the width of the active layer in Hsieh’981 would positively provide a means to carry out, in addition to the emission of photons/radiation from a light emitting device, a new function of concentrating photons/radiation emerging from the LED structure with more direct trajectories in the radiating direction, since such functionality is taught to be highly desirable by Baur’488, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Baur et al. (U.S. Patent No. 6,897,488) (“Baur’488”) as applied to claims 2, 14, 16 and 22 above, and further in view of Shimizu et al. (U.S. Publication No. 2003/0189829) (“Shimizu”).
With respect to the limitations of claim 15, and 
wherein the reflective layer is a distributed Bragg reflector (DBR)

The Examiner finds that Hsieh’981 and Baur’488 discloses all the limitations, as previously set forth, except for specifically calling for the reflective layer being a distributed Bragg reflector (DBR).
However, a light emitting device comprising a reflective layer being a distributed Bragg reflector (DBR) is known in the art. The Examiner finds that Shimizu, for example, teaches a light emitting diode structure having Bragg reflector layer. (Shimizu at ¶ 0006;).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a reflective layer being a distributed Bragg reflector (DBR) as described in Shimizu in the light emitting device of Hsieh’981 and Baur’488. 
A person of ordinary skill in the art would be motivated to provide the reflective layer being a distributed Bragg reflector (DBR), since it provides a mechanism to deliver a specifically designed reflectivity at different wavelengths of light. In other words, such a modification would have provided a light emitting device that successfully provides the desired reflected wavelengths of light, thereby increasing the efficiency of the light emitting device. 
In addition, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide the reflective layer being a distributed Bragg reflector (DBR), since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.6, ll.10-15; emphasis at 14-15).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Yang et al. (U.S. Publication No. 2002/0105003) (“Yang”).
With respect to the limitations of claim 13, and 
wherein the first electrode and the second electrode have different widths

The Examiner finds that Hsieh’981 discloses all the limitations, as previously set forth, except for specifically calling for the first electrode and the second electrode having different widths.
However, a light emitting device comprising a first electrode and a second electrode having different widths is known in the art. The Examiner finds that Yang, for example, teaches a light emitting diode structure having first electrode 28 and a second electrode 30 having different widths. (Yang at ¶ 0022; see Figure 3).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first electrode and the second electrode having different widths as described in Yang in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide the first electrode and the second electrode having different widths, since it provides a mechanism to control the electrical contact resistance of the current through the light emitting device. In other words, such a modification would have provided a light emitting device that successfully controls the electrical current through the device, thereby increasing the longevity of the light emitting device. 
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the first electrode and the second electrode to be at different widths, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.4, ll.13-17, 27-29; p.7, 13-20; see Figures 2A-2C, 7A-7C).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Lin et al. (U.S. Patent No. 6,462,358) (“Lin”).
With respect to the limitations of claim 17, and 
wherein the substrate has a thickness between 50 to 200 microns

The Examiner finds that Hsieh’981 discloses all the limitations, as previously set forth, except for specifically calling for the substrate having a thickness between 50 to 200 microns.
However, a light emitting device comprising a substrate having a thickness between 50 to 200 microns is known in the art. The Examiner finds that Lin, for example, teaches a light emitting diode structure having a transparent substrate 10 made of sapphire, glass, etc. to support the multilayer epitaxial structure 20 to prevent the LED from breaking during the process. (Lin at c.3, ll.39-46). The Examiner finds that Lin further teaches that, since the transparent substrate 10 is made of sapphire or glass, the transparent substrate 10 can be reduced to about 100 μm to provide a thin and small LED. (Id. at c.5, ll.4-8). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a substrate having a thickness between 50 to 200 microns as described in Lin in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide a substrate having a thickness between 50 to 200 microns, since it provides a mechanism to incorporate all the strength of the materials in a small deliverable package. (Id. at c.3, ll.39-46; c.5, ll.4-8). In other words, such a modification would have successfully provided strong, cheap, thin and small light emitting device, thereby simultaneously decreasing costs and increasing usefulness of the light emitting device
In addition, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the substrate to have a thickness between 50 to 200 microns, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The Examiner finds that instant ‘342 Continuation Application has not disclosed any criticality for the claim requirement. (See the ‘342 Continuation Application at p.6, ll.3-4).

Claims 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (U.S. Publication No. 2004/0197981)(“Hsieh’981”) in view of Abe et al. (U.S. International Publication No. WO 00/27169 (“Abe’169”).
With respect to the limitations of claim 18, and 
wherein the transparent conductive layer comprises a silicone

As set forth supra, the Examiner finds that the recited transparent conductive layer structure is indefinite. (See § VII.B, supra). Subsequently, and as set forth supra, the Examiner construes a transparent conductive layer as being a first transparent conductive layer metal oxide layer.
From this perspective, the Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having a transparent indium tin oxide (ITO) amorphous interface layer 11, 811 being formed on the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8). The Examiner finds that Hsieh’981 discloses that a “transparent conductor layer of adhesive” can be used for the interface instead of a single-crystal interface, etc. (Id. at ¶ 0025). The Examiner finds that that Hsieh’981 discloses that the amorphous interface layer can be made of “at least one selected from a group comprising indium tin oxide, indium cadmium oxide, indium tin oxide, and transparent conductive adhesive agent.” (Id. at claims 3, 6). The Examiner finds that Hsieh’981 discloses that the amorphous interface layer 11, 811 being larger than the epitaxial structure (combination layer 12-16, 18 or combination layer 814-817). (Id.; see Figures 1, 8).
While Hsieh’981 discloses all the limitations as set forth above, including an ITO amorphous transparent conductive interface layer being directly in contact with a substrate and the ITO amorphous transparent conductive interface layer potentially including a metal oxide and a transparent conductive agent; and the conductive interface layer having a widest width larger than that of the epitaxial structure, Hsieh’981 is silent to specifically calling for amorphous transparent conductive interface layer being two distinct layers that comprise silicone.
However, providing a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone is known in the art. The Examiner finds that Abe’169, for example, teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the light emitting luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone as described in Abe’169 in the light emitting device of Hsieh’981. 
A person of ordinary skill in the art would be motivated to provide a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone, since it provides a mechanism to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate. (Id. at p.13, ll.24-29; p.14, ll.1-3). In other words, such a modification would have provided a light emitting device that successfully ensures the bonding connection of components, thereby increasing the longevity of the light emitting device. (Id.)
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Hsieh’981) contained a “base” device (a light emitting device) upon which the claimed invention can be seen as an “improvement” for including a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone in order to better facilitate connection of the transparent conductive layer.

(2)  A finding that the prior art (Abe’169) contained a "comparable" device (a light emitting device) that has been improved in the same way as the claimed invention, i.e. the Abe’169 light emitting device utilizes a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone in order to prepare the surface of the substrate for the ITO layer and facilitate adhesion of the ITO layer to the substrate.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Hsieh’981 light emitting device) and the results would have been predictable to one of ordinary skill in the art. Here, because Hsieh’981 indicates that an ITO transparent conductive layer can be used for providing an connection between substrate and the epitaxial structure and Abe’169 teaches a manner for improving this, the results would be predictable. In other words, the Abe’169 successful implementation or providing a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone proves that the implementation is both successful and entirely predictable. In Hsieh’981, a light emitting device modified according to Abe’169 would be capable of incorporating a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone to carry out the function of preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate, as evidenced by the success in the Abe’169 light emitting device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Abe’169. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art light emitting device of Hsieh’981 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate including a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone in Hsieh’981 would positively provide a means to carry out, in addition to providing a connection between substrate and the epitaxial structure, a new function of preparing the surface of the substrate for the ITO layer and facilitating adhesion of the ITO layer to the substrate, since such functionality is taught to be highly desirable by Abe’169, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim

With respect to the limitations of claim 20, Hsieh’981 and Abe’169 teaches and/or renders obvious
wherein the transparent conductive layer has a thickness which is smaller than that of the transparent substrate.

As set forth supra, the Examiner finds that the recited transparent conductive layer structure is indefinite. (See § VII.B, supra). Subsequently, and as set forth supra, the Examiner construes a transparent conductive layer as being a first transparent conductive layer metal oxide layer
From this perspective, the Examiner finds that Hsieh’981 discloses the light emitting diode 1, 8 having the transparent ITO amorphous interface layer 11, 811 being formed on the substrate 10, 810. (Hsieh’981 at Abstract; ¶¶ 0019-0020, 0023; claims 3, 6; see Figures 1-3, 8).
The Examiner finds that Abe’169 teaches a light emitting device comprising a transparent substrate 1 having a transparent conductive layer 2 being directly in contact with the transparent substrate 1. (Abe’169 at p.11, ll.10-15; see Figure 2). The Examiner finds that the transparent conductive layer 2 may be formed on the transparent substrate several ways including: 1) formed directly on the transparent substrate; 2) a primer layer first formed on the transparent substrate and the ITO layer formed on the primer layer; 3) a corona of silicon oxide similarly first formed on the transparent substrate for facilitating the adhesion of the ITO layer on the silicon oxide layer; and 4) the ITO film being transferred to the surface of the transparent substrate through a transparent adhesive. (Id. at p.13, l.14 - p.14, l.4). The Examiner finds that Abe’169 teaches the ITO amorphous transparent conductive interface layer being formed between the primer, corona of silicon oxide or transparent adhesive layer and the light emitting luminescent layer 4. (Id. at p.13, l.24 - p.14, l.4). The Examiner finds that Abe’169 teaches the primer and corona of silicon oxide layer (i.e., first transparent layer) being between 0.1 and 100 μm, the transparent ITO amorphous interface layer (i.e., second transparent layer) being between 0.01 and 1000 μm, and the substrate being between 10 and 1000 μm.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a transparent conductive layer that comprises two layers instead of one in which one of the layers comprises silicone, with: the first transparent layer being the transparent conductive adhesive agent directly connected to the substrate, with a thickness between being between 0.1 and 100 μm; the second transparent layer being the ITO amorphous transparent conductive interface layer arranged between the first transparent layer and light emitting layer, with a thickness between being between 0.10 and 1000 μm, and the substrate being between 10 and 1000 μm as described in Abe’169 in the light emitting device of Hsieh’981. 5

Response to Arguments
Priority
Owner contends that, since the ‘130 Div Application and the instant ‘342 Continuation Application are the same structure and technology, the instant 342 Continuation Application is sufficiently supported by the ‘130 Div Application. In this light, Owner contends that the claimed invention of instant ‘342 Continuation Application has priority to the ‘130 Div Application. (Sept 2021 Applicant Response at 5).

The Examiner respectfully disagrees. While the Examiner agrees that the ‘130 Div Application and the instant 342 Continuation Application are the same technology, the Examiner finds that the claimed invention of instant ‘342 Continuation Application utilizes a different bonding method to adhere the multi-layer epitaxial structure to the transparent conductive layer. (See § II, supra; also see concession to the finding of fact by Applicant in  the Sept 2021 Applicant Response at 5, ll.16-19; and Feb 2022 Applicant Response at 5, ll.16-19). First, and most importantly, the Examiner finds that procedurally, and with respect to the ‘130 Div Application continuity chain, the instant ‘342 Continuation Application can at best gain the benefit under 35 U.S.C. 120 of its great-great-grand parent application, the ‘310 Reissue Application. (See § II, supra).With respect to Applicant’s contention that the instant 342 Continuation Application gains benefit of the TWPA ‘871 Application, the Examiner finds this argument misplaced since the continuity of the instant 342 Continuation Application, based upon the ‘130 Div Application continuity chain, can go no further than the ‘310 Reissue Application.
However, if a reviewing party finds that there is sufficient support for the claimed invention in the ‘130 Div Application6, the Examiner finds that the ‘426 Patent and U.S. Patent No. 6,972,208 (“‘208 Patent”) would be anticipatory of the claimed invention since they have identical specifications.
Thus, the Examiner maintains that, for examination purposes, the instant ‘342 Continuation Application has a foreign priority date of 27 January 2006 and an effective U.S. filing date of the ‘742 Application, i.e. 24 January 2007.

35 U.S.C. § 112, First Paragraph, Rejections
Claim 1 - Substrate
With respect to the issues regarding claims 1-20 (i.e., insufficient indication in the specification that Applicant had possession of a light emitting device and method of forming the same that comprises: 1) substrate passable to light from the epitaxial structure), the Feb 2022 Applicant Response, including the Feb 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (Sept 2021 Applicant Response at 6).

35 U.S.C. § 112, Second and Fourth Paragraph, Rejections
Claim 1 –Second Transparent Layer and “only one kind of metallic element”
With respect to the indefinite of claims 1-20, the Feb 2022 Applicant Response, including the Feb 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (Sept 2021 Applicant Response at 6).

Rejections under 35 U.S.C. §§ 102/103
Applicant asserts that the rejections provided in the Nov 2021 Non-Final Office Action are “respectfully traversed.” (Feb 2022 Applicant Response at 6-7).
While the Examiner respectfully recognizes Applicant’s assertion, the Examiner finds insufficient (i.e. no) evidence provided by Applicant to argue and support such assertions. As set forth above, the Examiner finds that for examination purposes, the instant ‘342 Continuation Application has a foreign priority date of 27 January 2006 and an effective U.S. filing date of the ‘742 Application, i.e. 24 January 2007. (See §§ II.A-C; X.A, supra). Thus, the Examiner concludes and maintains that Hsieh’981 remains prior art under 35 U.S.C. 102(b).
Thus, as such, the Examiner provides new grounds of rejection under 35 U.S.C. 102(b) and 103(a) in light of the Feb 2022 Claim Amendment, (See §§ VIII; IX, supra).
Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:

/Ovidio Escalante/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        








SJR
07/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds that Applicant filed a petition that was granted in the ‘999 CIP/DIV Application to claim priority to the ‘130 Div Application, ‘384 Con Application, ‘310 Reissue Application, ‘959 Application and TWPA ‘871 continuity chain. (See ‘999 CIP/DIV Application petition filing 08 July 2014; and petition decision issued 27 October 2014).. Being able to claim priority, which is what the petition decisions granted, is not the same as being entitled to priority.
        2 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 102(a)(1), 103(a), 112, first paragraph, 251, and Obvious Double Patenting; and claim 8 stands rejected under 112, second and fourth paragraphs.
        3 In addition, since the Sept 2021 TDs include a terminal disclaimer to a non-related patent (i.e., U.S. Patent 8,344,453), the Examiner finds that Applicant may request the Office withdraw the recorded Sept 2021 TDs, in lieu of the Sept 2021 Supplemental TD correcting the incorrect Sept 2021 TDs, via a petition filed under 37 CFR 1.182. (See MPEP § 1490(VIII)(A)).
        4 As set forth above, the Examiner finds that the instant ‘342 Continuation Application has an effective filing date of 24 January 2007, (See § II supra.). Thus, since Hsieh’981has a published/patented date of 21 May 2004, the Examiner finds that Hsieh’981is considered to be prior art under 35 U.S.C. 102(b).
        5 See §§ IX.E, rejection for claim 18, supra for prima facie teachings of obviousness of utilizing a transparent conductive layer that comprises two layers instead of one in which one comprises silicone.
        6 The Examiner finds that procedurally, and with respect to the ‘130 Div Application continuity chain, the instant ‘342 Continuation Application can at best gain the benefit under 35 U.S.C. 120 of the ‘310 Reissue Application.